t c memo united_states tax_court morton and anne kwestel petitioners v commissioner of internal revenue respondent docket no filed date morton and anne kwestel pro sese joseph j boylan for respondent memorandum findings_of_fact and opinion swift judge petitioners seek administrative costs under rule and sec_7430 unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners are entitled to recover from respondent dollar_figure in administrative costs relating to petitioners’ claim_for_refund of dollar_figure in overpaid federal income taxes hereinafter all references to petitioner in the singular are to petitioner morton kwestel findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in rockaway new jersey in petitioner converted a traditional_ira into a roth_ira under sec_408a for petitioners timely filed their joint federal_income_tax return and paid the tax shown due thereon on their return as filed petitioners included in income the dollar_figure in accumulated untaxed ira earnings on date petitioner timely reversed the conversion of his roth_ira back into a traditional_ira under sec_408a 1under sec_408a and c upon conversion of a traditional_ira into a roth_ira the amount of untaxed earnings in the ira is includable in the taxpayer’s taxable_income in the year of the conversion 2under sec_408a a conversion of a traditional_ira into a roth_ira may be reversed so long as the transfer of funds reversing the conversion is completed by the tax_return filing continued on date because of the reversal of the conversion of his ira account back into a traditional_ira and because petitioner no longer had an obligation to report in hi sec_2001 income the earnings from his ira petitioners filed with respondent an amended joint federal_income_tax return reflecting gross_income less the dollar_figure in ira earnings this reduction in income created a dollar_figure tax overpayment that petitioners claimed as a refund refund claim on date in response to questions about petitioners’ refund claim petitioner met with respondent’s compliance division officer and her supervisor both of respondent’s employees erroneously informed petitioner that petitioner’s reversal of his ira account back into a traditional_ira was untimely and therefore that petitioners’ refund claim would be disallowed also on date respondent’s compliance division mailed to petitioners a claim disallowance letter disallowing petitioners’ refund claim and stating that petitioners could appeal the disallowance to respondent’s appeals_office on date petitioners’ accountant requested from respondent’s national_office of chief_counsel a determination as to whether petitioners on their amended tax_return timely continued due_date including extensions for the year in which the conversion took place and properly treated under sec_408a petitioner’s ira earnings as not includable in petitioner’ sec_2001 income on date respondent’s compliance division mailed to petitioners a certified formal disallowance letter disallowing petitioners’ dollar_figure refund claim for on date in response to petitioners’ accountant’s date letter the employee_plans technical branch of respondent’s national_office faxed to petitioners’ accountant a letter indicating that petitioner was to be treated as timely reversing the conversion of his traditional_ira into a roth_ira on date petitioners filed with respondent a duplicate amended federal_income_tax return attaching to this return a copy of the employee_plans technical branch date favorable letter on date respondent’s compliance division mailed to petitioners a letter reversing its earlier position and allowing in full petitioners’ dollar_figure refund claim on date respondent mailed to petitioners a check in the amount of dollar_figure consisting of petitioners’ claimed tax_refund plus interest on or about date petitioners mailed to respondent their claim under sec_7430 for dollar_figure in administrative costs relating to their attempt to resolve the question as to the taxability of their ira conversion and the reversal thereof on date respondent’s appeals_office notified petitioners of respondent’s disallowance of petitioners’ dollar_figure claim for administrative costs in the notice respondent explained that among other reasons because respondent had not issued an appeals_office notice of decision or a notice_of_deficiency for relating to petitioners’ dollar_figure tax_refund claim petitioners could not be treated as a prevailing_party under sec_7430 and therefore that petitioners were not entitled to administrative costs opinion generally under sec_7430 congress has provided that taxpayers may recover from respondent costs relating to administrative proceedings in which the taxpayers substantially prevail sec_7430 provides as follows sec_7430 in general --in any administrative or court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under this title the prevailing_party may be awarded a judgment or a settlement for-- reasonable_administrative_costs incurred in connection with such administrative_proceeding within the internal_revenue_service in sec_7430 administrative costs are defined to include costs incurred on or after the earliest of the following the date on which the taxpayer receives from respondent’s appeals_office a notice of decision the date of respondent’s notice_of_deficiency or the date respondent mails a first letter of proposed deficiency giving the taxpayer a right to protest to respondent’s appeals_office commonly referred to as a 30-day_letter the flush language of sec_7430 provides as follows such term administrative costs shall only include costs incurred on or after whichever of the following is the earliest i the date of the receipt by the taxpayer of the notice of the decision of respondent’s appeals_office ii the date of the notice_of_deficiency or iii the date on which the 1st letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in respondent’s appeals_office is sent because respondent’s first letter of proposed deficiency ie a so-called 30-day_letter typically is mailed to a taxpayer by respondent’s examination_division prior to any contact between the taxpayer and respondent’s appeals_office congress clearly contemplated that under sec_7430 taxpayers would be able to recover administrative costs independently of any actual subsequent court litigation and independently of any claim for recovery_of litigation costs also applicable however to a claim for reimbursement of administrative costs under sec_7430 is the requirement that a taxpayer must qualify as a prevailing_party sec_7430 for a taxpayer to qualify as a prevailing_party respondent’s position must not have been substantially justified sec_7430 and b under sec_7430 respondent’s position that is to be evaluated as to the justification therefor is identified as the position respondent takes in the administrative_proceeding as of the earlier of either the date of receipt by the taxpayer of respondent’s appeals office’s notice of decision or the date of mailing to the taxpayer of respondent’s notice_of_deficiency ie no mention is made in sec_7430 of the date of respondent’s 30-day_letter because of the more restrictive language of sec_7430 we have held that a taxpayer cannot be treated as a prevailing_party under sec_7430 where respondent is treated as never having adopted a position in an appeals_office notice of decision or in respondent’s notice_of_deficiency see 125_tc_7 fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir because respondent herein issued to petitioners neither an appeals_office notice of decision nor a notice_of_deficiency we cannot consider respondent to have adopted any position for purposes of sec_7430 petitioners therefore cannot be treated as a prevailing_party and petitioners may not recover their dollar_figure in administrative costs petitioners contend that respondent adopted a position in respondent’s compliance division’s date certified claim disallowance letter however under the plain language of the statute only respondent’s appeals office’s notice of decision or respondent’s notice_of_deficiency establishes respondent’s position for purposes of sec_7430 see fla country clubs inc v commissioner supra pincite 865_fsupp_216 d n j respondent’s date letter from respondent’s compliance division is neither and does not establish respondent’s position for purposes of sec_7430 congress considered and decided against changing the definition of the position of the government in sec_7430 to include positions taken by respondent in a 30-day_letter first proposing a tax_deficiency under the narrow statutory language of sec_7430 as written under respondent’s interpretative_regulation under 3petitioners cite sec_301_7430-3 proced admin regs to support petitioners’ contention that a certified claim disallowance letter may be treated as a document wherein respondent states his position for purposes of sec_7430 as applied to refund claims however because the cited regulation specifically requires that the notice of claim disallowance be issued by respondent’s appeals_office the cited regulation does not help petitioners 4see fla country clubs inc v commissioner 122_tc_73 discussing the legislative_history of sec_7430 affd 404_f3d_1291 11th cir sec_7430 sec_301_7430-3 proced admin regs and under the interpretation placed thereon by the referenced court cases taxpayers such as petitioners herein who do a good job at the administrative level of resolving issues and getting respondent to realize the error of his ways are precluded from recovering administrative costs incurred in achieving those favorable results to the contrary taxpayers who do not do as good a job at the administrative level and who receive adverse appeals_office notices of decision or notices of deficiency but who later convince respondent to concede issues or who substantially prevail in litigation on the issues are able to seek a recovery_of administrative costs in effect taxpayers who do a better job at the administrative level of resolving issues raised by respondent on audit are prejudiced in their ability to recover administrative costs under sec_7430 although we sympathize with petitioners’ situation the statute as enacted is controlling and our authority is limited as we stated in metzger trust v commissioner 76_tc_42 affd 693_f2d_459 5th cir courts do not have the power to repeal or amend the enactments of the legislature even though they may disagree with the result because the issue we address herein disposes of this case in favor of respondent we need not address either party’s further arguments to reflect the foregoing decision will be entered for respondent
